



Exhibit 10.1




SUPPLEMENTAL RETIREMENT INCOME ACCOUNT PLAN FOR
EMPLOYEES OF COMERICA INCORPORATED


(2017 AMENDMENT AND RESTATEMENT OF THE BENEFIT EQUALIZATION PLAN FOR EMPLOYEES
OF COMERICA INCORPORATED)
PREAMBLE


Comerica Incorporated maintains the Comerica Incorporated Retirement Income
Account Plan (an amendment and restatement of the Comerica Incorporated
Retirement Plan) and Manufacturers National Corporation formerly maintained the
Manufacturers National Corporation Pension Plan. In June of 1992, Manufacturers
National Corporation merged into Comerica Incorporated. Effective as of December
31, 1993, the Manufacturers National Corporation Pension Plan was merged into
the Comerica Incorporated Retirement Plan.


Effective as of October 28, 1980, Comerica Incorporated established the
“Comerica Incorporated Nonqualified Retirement Income Guarantee Plan,” the
purpose of which is to restore benefits not available to participants of the
Comerica Incorporated Retirement Plan due to tax law limitations. Manufacturers
National Corporation established the “Benefit Equalization Plan for Employees of
Manufacturers National Corporation” effective as of January 1, 1983 in order to
restore benefits not available to participants of the Manufacturers National
Corporation Pension Plan due to tax law limitations.


Due to the merger of the Manufacturers National Corporation Pension Plan into
the Comerica Incorporated Retirement Plan the raison d’être for the Benefit
Equalization Plan for Employees of Manufacturers National Corporation
disappeared. As a consequence, the Board of Directors of Comerica Incorporated
approved the merger of the Comerica Incorporated Nonqualified Retirement Income
Guarantee Plan into the Benefit Equalization Plan for Employees of Manufacturers
National Corporation, the renaming of the latter plan as the Benefit
Equalization Plan for Employees of Comerica Incorporated and the amendment and
restatement of such plan as renamed to provide as set forth herein.


The Plan was amended and restated effective December 31, 2008, to the extent
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and to make such changes as necessary to
reflect its administration, and was again amended and restated, effective
January 1, 2009.


The Plan is now being further amended and restated, and renamed the Supplemental
Retirement Income Account Plan for Employees of Comerica Incorporated, effective
January 1, 2017.





















--------------------------------------------------------------------------------





SECTION 1
PURPOSE AND EFFECTIVE DATE
The sole purpose of this Plan is to assure that Participants who have a vested
right to receive benefits under the Qualified Plan will receive the same value
of benefits they would receive but for the limitations on contributions and
benefits contained in ERISA and Sections 401(a)(17), 415 and 416 of the Code,
and, also, but for the nonrecognition under the Qualified Plan of deferred
incentive compensation under the Manufacturers Incentive Compensation Plans or
any nonqualified deferred compensation plan of the Company. This Plan is
maintained primarily for the purpose of providing benefits for a select group of
management and highly compensated employees of an Employer to restore benefits
that are not payable under the Qualified Plan due to limitations under the Code.
This Plan is not intended to and shall not be construed so as to provide any
Participant receiving benefits under the Qualified Plan, and where applicable,
this Plan, with benefits which, in the aggregate, determined at the time that
benefits commence hereunder, either have a greater or lesser value than the
benefit that would result from the calculation made under the applicable
provisions of the Qualified Plan without giving effect to the benefit limitation
provisions of ERISA and the Code and Regulations promulgated thereunder, or the
nonrecognition of compensation deferred under the Manufacturers Incentive
Compensation Plans. The provisions of this restated Plan shall be effective as
of January 1, 2017.
SECTION 2
DEFINITIONS
The following words and phrases, wherever capitalized, shall have the following
meanings respectively:
A.    “Account Balance Benefit” means the Account Balance Benefit, as such term
is defined in the Qualified Plan.
B.    “Affiliate” means any entity that is controlled by the Company, whether
directly or indirectly.
C.    “Aggregated Plan” means all agreements, methods, programs, and other
arrangements sponsored by the Company that would be aggregated with this Plan
under Section 1.409A-1(c) of the Regulations.
D.    “Alternative Benefits” means an award granted by the Committee under the
Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan, as it
may be amended and/or restated from time to time, or its successor plan, to a
Participant where the Committee, in its sole discretion, expressly grants such
award in lieu of an award earned but not paid for a particular performance
period under the Comerica Incorporated 2016 Management Incentive Plan, as it may
be amended and/or restated from time to time, or a successor or predecessor
plan.
E.    “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
F.    “Committee” means the Governance, Compensation and Nominating Committee of
the Company.
G.    “Company” means Comerica Incorporated, a Delaware corporation.
H.    “Employer” means the Company and each Affiliate thereof.





--------------------------------------------------------------------------------





I.    “ERISA” means the Employee Retirement Income Security Act of 1974 (Public
Law 93-406), as from time to time amended.
J.    “Excess Account Balance Benefit” means the excess benefit paid under this
Plan with respect to the Account Balance Benefit.
K.    “Excess FAP Benefit” means the excess benefit paid under this Plan with
respect to the FAP Benefit.
L.    “FAP Benefit” means the Final Average Pay Benefit, as such term is defined
in the Qualified Plan.
M.    “Manufacturers Incentive Compensation Plans” means the following plans:
(i) the Manufacturers National Corporation Executive Incentive Plan; (ii) the
Manufacturers National Corporation Trust Investment Incentive Plan; (iii) the
Manufacturers National Corporation Institutional Trust Sales and Servicing
Plans; (iv) the Manufacturers National Corporation Private Banking Sales and
Servicing Plans; (v) the Manufacturers National Corporation incentive plans for
Foreign Exchange Trading, Mergers and Acquisitions, and Commercial Mortgage
Banking Services; and (vi) any similar incentive compensation plans formerly
maintained by Manufacturers National Corporation for employees of its business
units as determined by the Committee.
N.    “Legacy Participant” means a Participant who was employed by an Employer
on January 1, 2017, who was actively accruing a benefit under the Qualified Plan
on December 31, 2016, and who had attained the age of sixty (60) on that date.
O.    “Participant” means an individual who at the time in question is
participating in the Plan pursuant to Section 3.
P.    “Plan” means the plan set forth herein which is to be known as the
“Supplemental Retirement Income Account Plan for Employees of Comerica
Incorporated.”
Q.    “Plan Administrator” means the Benefits Committee of the Company.
R.    “Qualified Plan” means the Comerica Incorporated Retirement Income Account
Plan, as amended and restated from time to time.
S.    “Regulations” means the Treasury Regulations promulgated under the Code.
T.    “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Company to twenty percent (20%) or less of the average level of bona fide
services performed by the Participant for the Company (whether as an employee or
an independent contractor) in the immediately preceding thirty-six (36) months
(or the full period of service to the Company if the Participant has been
providing services to the Company for less than thirty-six (36) months). The
determination of whether a Separation from Service has occurred shall be made by
the Committee in accordance with the provisions of Code Section 409A and the
Regulations.
U.    “Specified Employee” means a key employee, as defined in Code Section
416(i), without regard to paragraph (5) thereof, of an Employer, as contemplated
in Code Section 409A and the Regulations promulgated thereunder.
V.    “Trust” means a Trust established pursuant to Section 5(I) hereof.





--------------------------------------------------------------------------------







SECTION 3
ELIGIBILITY AND PARTICIPATION
Any participant of the Qualified Plan who is a member of a select group of
management and highly compensated employees of the Employer and whose benefits
thereunder are limited by the provisions of Sections 401(a)(17), 415 and/or 416
of the Code or by the nonrecognition under the Qualified Plan of compensation
deferred under any of the Manufacturers Incentive Compensation Plans or any
nonqualified deferred compensation plan of the Company shall automatically
participate in and accrue benefits under this Plan.
SECTION 4
AMOUNT OF BENEFITS
The benefits payable under this Plan shall equal the sum of (a) and (b) below:
(a)    The Excess FAP Benefit, which is the excess, if any, of:
(i)    the FAP Benefit that would have been paid to such Participant for his or
her life under the Qualified Plan (excluding the supplemental pension benefit
described in Appendix E thereof) if the provisions of such plan were
administered and benefits paid without regard to the special benefit limitations
added to such plan to conform it to Sections 401(a)(17), 415 and 416 of the
Code, and including in the benefit calculation (i) compensation of the
Participant that was deferred under the Manufacturers Incentive Compensation
Plans or any nonqualified deferred compensation plan of the Company and which is
not otherwise recognized under the Qualified Plan and (ii) the value of the
Participant’s Alternative Benefits on the date of grant, over
(ii)    the FAP Benefit that would be payable to such Participant for his or her
life under the Qualified Plan (excluding the supplemental pension benefit
described in Appendix E thereof, and without reduction for the qualified
pre-retirement survivor annuity provided thereunder);
such excess then to be converted to its actuarial equivalent (as that term is
defined in the Qualified Plan) to account for (i) the benefits commencement date
of the benefit under this Plan, using the early retirement pension reduction
factors set forth in the Qualified Plan, and (ii) the payment method determined
pursuant to the following paragraph and computed in each case on the assumption
that the assets in the Qualified Plan are sufficient to pay all vested benefits;
and
(b)    The excess Account Balance Benefit, which is the excess, if any, of:
(i)    the Account Balance Benefit that would have been paid to such Participant
under the Qualified Plan if the provisions of such plan were administered and
benefits paid without regard to the special benefit limitations added to such
plan to conform it to Sections 401(a)(17), 415 and 416 of the Code, and
including in the benefit calculation (i) compensation of the Participant that
was deferred under the Manufacturers Incentive Compensation Plans or any
nonqualified deferred compensation plan of the Company and which is not
otherwise recognized under the Qualified Plan and (ii) the value of the
Participant’s Alternative Benefits on the date of grant, over
(ii)    the Account Balance Benefit that would be payable to such Participant
under the Qualified Plan.





--------------------------------------------------------------------------------





Calculation of the amount of benefits under this Plan shall disregard the method
of payment selected by the Participant under the Qualified Plan. The method of
payment under this Plan: (i) for a Participant who, on the date that benefits
commence hereunder, has an Excess FAP Benefit the actuarial present value of
which exceeds the limit set forth in Section 402(g) of the Code, adjusted
periodically by the Secretary of the Treasury for cost-of-living increases in
accordance with Section 402(g)(4) of the Code (currently $18,000) and (ii) for a
Participant who, on the date that benefits commence hereunder, has an Excess FAP
Benefit the actuarial present value of which does not exceed the limit set forth
in Section 402(g) of the Code, adjusted periodically by the Secretary of the
Treasury for cost-of-living increases in accordance with Section 402(g)(4) of
the Code (currently $18,000), but for whom the value of the Excess Account
Balance Benefit on the date that benefits commence hereunder exceeds
$250,000.00, shall be a 100% joint and survivor annuity with the Participant’s
spouse as the joint annuitant; provided, however, that if the Participant has no
spouse on the date that benefits commence hereunder, then the method of payment
under this Plan for such Participant shall be an annuity for the life of the
Participant. The form of benefit shall be calculated using the ages of the
Participant and the joint annuitant (if any) at the date benefits commence under
this Plan and in accordance with the applicable actuarial assumptions set forth
in the Qualified Plan. The method of payment under this Plan for a Participant
who, on the date that benefits commence hereunder, has an Excess FAP Benefit the
actuarial present value of which does not exceed the limit set forth in Section
402(g) of the Code, adjusted periodically by the Secretary of the Treasury for
cost-of-living increases in accordance with Section 402(g)(4) of the Code
(currently $18,000) and for whom the value of the Excess Account Balance Benefit
on the date that benefits commence hereunder does not exceed $250,000.00 shall
be a lump sum payment.
Nothing herein shall restrict the right of the Company to amend the Qualified
Plan and the computations under this section shall be made according to the
terms of the Qualified Plan in effect at the time the benefits first become
payable.
SECTION 5
PAYMENT OF BENEFITS
AND ESTABLISHMENT OF TRUST
A.    Payment of benefits under this Plan shall commence within sixty (60) days
following the date of the Participant’s Separation from Service with the
Company. Notwithstanding the preceding sentence, in the case of a Specified
Employee, payment of benefits under this Plan will be delayed until the first
business day following the date that is six (6) months after the date of such
Specified Employee’s Separation from Service (or, if earlier, the date of death
of the Specified Employee). In the event that a Participant shall accrue an
additional benefit hereunder following the date of his Separation from Service
with the Company, payment of such additional benefit shall commence during the
taxable year following the year in which such Separation from Service occurs.
B.    If any portion of the benefits payable under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan or any Aggregated Plan to comply with the requirements of Code Section 409A
and the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of: (i)
the portion of the benefits payable under this Plan required to be included in
income as a result of the failure of the Plan or any Aggregated Plan to comply
with the requirements of Code Section 409A and the Regulations, or (ii) the
total benefits payable under this Plan to such Participant.





--------------------------------------------------------------------------------







C.    If the Company is required to withhold amounts to pay the Participant’s
portion of the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) or 3121(v)(2) with respect to benefits that are or will
be paid to the Participant under this Plan before they otherwise would be paid,
the Committee may determine that such Participant shall receive a distribution
from the Plan in an amount equal to the lesser of: (i) the total benefits
payable under this Plan to such Participant or (ii) the aggregate of the FICA
taxes imposed and the income tax withholding related to such amount.
D.    In the event the Company reasonably anticipates that the payment of
benefits under this Plan would result in the loss of the Company’s Federal
income tax deduction with respect to such payment due to the application of Code
Section 162(m), the Committee may delay the payment of all such benefits under
this Plan until (i) the first taxable year in which the Company reasonably
anticipates, or should reasonably anticipate, that if the payment were made
during such year, the deduction of such payment would not be barred by
application of Code Section 162(m) or (ii) during the period beginning with the
date of the Participant’s Separation from Service (or, for Specified Employees,
the date which is six (6) months after the date of the Participant’s Separation
from Service) and ending on the later of (A) the last day of the taxable year of
the Company which includes such date or (B) the 15th day of the third month
following the date of the Participant’s Separation from Service (or, for
Specified Employees, the date which is six (6) months after the date of the
Participant’s Separation from Service).
E.    In the event the Company reasonably anticipates that the payment of
benefits under this Plan would violate Federal securities laws or other
applicable law, the Committee may delay the payment until the earliest date at
which the Company reasonably anticipates that the making of such payment would
not cause such violation.
F.    In the event the Company determines that the making of any payment of
benefits under this Plan on the date specified hereunder would jeopardize the
ability of the Company to continue as a going concern, the Committee may delay
the payment of benefits under this Plan until the first calendar year in which
the payment of benefits would not have such effect.
G.    In the event of administrative necessity, the payment of benefits under
this Plan may be delayed up to the later of the last day of the calendar year in
which payment would otherwise be made or the 15th day of the third calendar
month following the date on which payment would otherwise be made. Further, if,
as a result of events beyond the control of the Participant (or following the
Participant’s death, the Participant’s spouse or beneficiary), it is not
administratively practicable for the Committee to calculate the amount of
benefits due to Participant as of the date on which payment would otherwise be
made, the payment may be delayed until the first calendar year in which
calculation of the amount is administratively practicable.
H.    Notwithstanding the foregoing provisions, if the period during which
payment of benefits hereunder will be made occurs, or will occur, in two
calendar years, the Participant shall not be permitted to elect the calendar
year in which the payment shall be made.
I.    The Company may establish a Trust under which the Company may fund an
amount that, on the same actuarial basis employed with respect to the funding of
the Qualified Plan, is expected to provide funds equal to the sum of the
expected benefits under this Plan. The Company may augment the funds in the
Trust from time to time as deemed appropriate. The assets of the Trust shall at
all times be subject to levy by the Company’s general creditors and Participants
of this Plan shall have no greater right to the Trust assets than other
unsecured general creditors of the Company.





--------------------------------------------------------------------------------





SECTION 6
RIGHTS OF PARTICIPANTS
A.    For purposes of clarification, and in accordance with the current and
prior administration of this Plan, each Participant shall have a vested right to
benefits provided by this Plan only if and when the Participant has a vested
right to benefits under the Qualified Plan.
B.    No right or interest of any Participant in the Plan shall be assignable or
transferable, otherwise than by will or the laws of descent or pursuant to a
beneficiary designation, nor shall such right or interest be subject to any lien
directly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge and bankruptcy.
SECTION 7
AMENDMENT AND DISCONTINUANCE
A.    This Plan may be amended at any time in the sole discretion of the
Committee or the Board by written resolution, provided such amendment complies
with applicable laws including Code Section 409A and the Regulations promulgated
thereunder. No such amendment shall affect the time of distribution of any
benefit payable hereunder earned prior to the effective date of such amendment
except as the Committee or the Board may determine to be necessary to carry out
the purpose of the Plan. Written notice of any such amendment shall be given to
each Participant. In addition, no such amendment shall make an irrevocable
Trust, if any, revocable.
B.    The Plan may be terminated at any time in the sole discretion of the
Committee or the Board by a written instrument executed by its members. Upon
termination, the Plan may be liquidated in accordance with one of the following:
(a)    the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable;
(b)    the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Committee or the Company within the thirty (30) days
preceding or the twelve (12) months following a change in control event (as such
term is defined in Section 1.409A-3(i)(5) of the Regulations); provided that all
Aggregated Plans are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation, all such Participants are required to receive all
amounts of deferred compensation under this Plan and any other Aggregated Plans
within twelve (12) months of the date the Committee or the Company irrevocably
takes all necessary action to terminate and liquidate this Plan, and the
Committee or the Company, as the case may be, irrevocably takes all necessary
action to terminate and liquidate such other Aggregated Plans; or





--------------------------------------------------------------------------------





(c)    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (2) the Company or the Committee, as the case may
be, terminates and liquidates all Aggregated Plans; (3) no payments in
liquidation of this Plan are made within twelve (12) months of the date the
Committee or the Company irrevocably takes all necessary action to terminate and
liquidate this Plan, other than payments that would be payable under the terms
of this Plan if the action to terminate and liquidate this Plan had not
occurred; (4) all payments are made within twenty four (24) months of the date
on which the Committee or the Company irrevocably takes all action necessary to
terminate and liquidate this Plan; and (5) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Committee or the Company, as the case may be, irrevocably takes all action
necessary to terminate and liquidate the Plan.
C.    In the event the Committee or Board amends or terminates this Plan, the
Company shall be liable for any benefits that shall have accrued under this Plan
to those persons who are eligible under Section 3 as of the date of such
amendment or termination and the amount of such accrued benefits to be
determined as though the Participant’s Separation from Service had occurred on
the date of such amendment or termination.
SECTION 8
ADMINISTRATION
A.    This Plan shall be administered by the Plan Administrator as an unfunded
plan which is not intended to meet the qualification requirements of Section 401
of the Code. The Plan Administrator shall have full power to construe and
interpret the Plan, and the Plan Administrator’s decisions in all matters
involving the interpretation and application of this Plan shall be conclusive.
The claims procedure of the Qualified Plan shall apply to this Plan.
B.    This Plan is intended to comply with the requirements of Section 409A of
the Code and the Regulations and other guidance issued thereunder. Accordingly,
the provisions of this Plan shall be interpreted to the extent necessary to
comply with such requirements.
C.    This Plan shall at all times be maintained by the Company and administered
by the Plan Administrator as a plan wholly separate from the Qualified Plan.
SECTION 9
ADDITIONAL BENEFIT
In addition to the purpose of Section 1 of this Plan, this Section shall, for
individuals who are (or may be later) specifically named by resolution of the
Board of Directors of the Company, increase the benefit determined under Section
4(a) of this Plan by including in the benefit calculation all of the
individual’s service with the Company (and its predecessors) from the date of
the individual’s initial participation in the Qualified Plan until the
individual’s Separation from Service and disregarding any breaks in service
occurring before January 1, 1990; provided, however, that each named individual
shall be entitled to an additional benefit derived from this Section only if the
individual’s employment with the Company continues until or after the date he or
she attains age 62.





--------------------------------------------------------------------------------





Each individual who is specifically named by resolution of the Board of
Directors of the Company to be entitled to the benefit established by this
Section shall receive such benefits upon the condition that during the period
such individual is entitled to payments of deferred compensation under this
Section, he will not directly or indirectly enter into or engage in any banking
or related businesses in the geographic area served by the Company either as an
individual on his own account, as a partner or joint venturer, as an employee or
agent, or as an officer or director of a competing organization.
The Committee may, in its sole discretion and by way of a resolution, waive or
modify the age 62 employment requirement and the noncompetition requirement for
any named individual as well as any other restrictions imposed on the
individuals by the provisions hereof. Any additional benefit derived from this
Section shall be treated as a benefit payable under Section 4 for the purpose of
Sections 4, 5, 6, and 7 of this Plan.
SECTION 10
BENEFITS PROVIDED UNDER SEPARATE AGREEMENT
Notwithstanding any provision of this Plan to the contrary, the Company may
provide benefits under this Plan in accordance with one or more separate written
agreements with an individual, provided the terms of such agreement(s) state
that such benefits shall be paid from this Plan. The benefits provided under
this Plan in accordance with such agreement(s) shall be paid in the same manner
as benefits provided under Section 4 hereof and shall be subject to all
provisions of this Plan, unless otherwise specifically provided in such
agreement(s).


ORIGINAL BOARD APPROVAL: NOVEMBER 18, 1994
AMENDED AND RESTATED COMMITTEE AND BOARD APPROVAL: NOVEMBER 18, 2008, EFFECTIVE
DECEMBER 31, 2008
FURTHER AMENDED AND RESTATED COMMITTEE APPROVAL: MARCH 24, 2009, EFFECTIVE
JANUARY 1, 2009
FURTHER AMENDED AND RESTATED BOARD APPROVAL: OCTOBER 13, 2016, EFFECTIVE JANUARY
1, 2017

























